DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 11 recites “so that in condition that the aluminum plate is stamp-stretched” and claim 12 recites “after the aluminum case is stretch-molded.” Both of these limitations are considered process limitations in an apparatus claim. It is unclear whether or not these processes need occur for the structure of the apparatus claims. Product-by-process limitations are appropriate in apparatus claims but should be written such that that is clear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2016/0336548 A1).
Regarding claim 1, Kobayashi discloses an apparatus comprising: an aluminum case/plate 30 comprising a plate body 32 attached with an insulating layer 10 (paragraph 53).
Regarding claim 2, Kobayashi discloses that the insulating layer 10 is on the inner surface of the case 30 (see Figure 2).
Regarding claims 5, 6, and 14, Kobayashi discloses that the insulating layer comprises polypropylene (paragraph 49).
Regarding claim 9, Kobayashi discloses that the insulating film is attached to the surface by thermal welding (paragraph 6).
Regarding claim 10, Kobayashi discloses that the insulating film is attached to the surface by adhesive (paragraph 72).

Claims 1, 2, 5, 6, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasaki (US 2016/0006007 A1).
Regarding claims 1, 2, and 13, Takasaki discloses an apparatus comprising: an aluminum case/plate 12 comprising a plate body 13 attached with an insulating layer 15 within the body, the insulation layer 0.3 to 0.7 mm thick (paragraph 44).
Regarding claims 5, 6, and 14 Takasaki discloses that the insulation layer is polyethylene terephthalate (paragraph 37).

Claims 1, 3, 5, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2014/0329138 A1).
Regarding claims 1, 3, and 8, Park discloses an apparatus comprising: an aluminum case/plate 150 comprising a plate body attached with an insulating layer 155 sprayed on the outside of the case (paragraph 60).
Regarding claims 5 and 15, Park discloses that the insulating layer is a polymer (paragraph 1).

Claims 1, 2, 7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slocum (US 2015/0140371 A1).
Regarding claims 1 and 2, Slocum discloses an apparatus comprising: an aluminum case/plate 11 comprising a plate body 11a attached with an insulating layer 45i on its inner surface (paragraph 61).
Regarding claims 7 and 17, Slocum discloses that the aluminum case is stamp-molded (paragraph 59).

Claims 1-6 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirscherl (US 2017/0179450 A1).
Regarding claim 1, Dirscherl discloses an apparatus comprising: an aluminum case/plate (paragraph 9) comprising a plate body attached with an insulating (barrier) layer (paragraph 12).
Regarding claims 2-4, Dirscherl discloses than an inner and outer surface of the case are provided with the insulation layer (paragraph 17).
Regarding claims 5, 6, and 14-16, Dirscherl discloses a polyethylene barrier layer (paragraph 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dirscherl as applied to claims 3 and 4 above, and further in view of Slocum.
Dirscherl fails to disclose stamp-molding. Slocum—in an invention for an aluminum case with insulation—discloses that the aluminum case is created by any well-known manufacturing process such that a side of the case is open such as stamp-molding (paragraph 59). It would have been obvious to one having ordinary skill in the art at the time of invention to produce the case of Dirscherl by utilizing stamp-molding as suggested by Slocum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725